Citation Nr: 1625186	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  08-03 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), for accrued benefits purposes, including as due to service-connected migraine headaches and hypertension.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney



ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran had active service from January to June 1991.  The Veteran died in September 2013.  The appellant is the surviving spouse of the Veteran, who is substituted as the appellant for purposes of adjudicating the mental health disorder issue on appeal to completion.  See 38 U.S.C.A. § 5121A (West 2014) (allowing for substitution in case of death of a claimant who dies on or after October 10, 2008).

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the RO in San Juan, the Commonwealth of Puerto Rico, which denied service connection for an acquired psychiatric disorder.  This case was first before the Board in October 2009, where the issue on appeal was remanded for additional development.  Subsequently, in February 2011, the Board denied the issue on appeal.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).

In a July 2011 Order effectuating a Joint Motion for Remand (JMR), the Court vacated and remanded the issue on appeal for action consistent with the terms of the JMR.  Specifically, the parties agreed that the Board erred in relying on inadequate VA mental health examinations.  Such inadequacies included the examiner's failure to adequately address a July 2007 opinion from the Veteran's private physician linking a mental health disorder to the Veteran's service-connected disabilities.  In a subsequent June 2012 decision, the Board remanded the instant matter for additional development.  While cognizant of its responsibilities under Forcier v. Nicholson, 19 Vet. App. 414 (2006), and Stegall v. West, 11 Vet. App. 268 (1998), as the Board grants service connection for an acquired psychiatric disability of depressive disorder, for accrued benefits purposes, which is a total grant of benefits as to the issue on appeal, the Board need not address Forcier or Stegall at this time.  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran was diagnosed with a depressive disorder.

2.  The depressive disorder was proximately due to or the result of the service-connected migraine headaches and hypertension disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the criteria for service connection for an acquired psychiatric disorder of depressive disorder, as secondary to the service-connected migraine headaches and hypertension, for accrued benefits purposes, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326(a) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As the instant decision grants service connection for an acquired psychiatric disorder of depressive disorder, for accrued benefits purposes, which is a complete grant of the issue on appeal, no further discussion of VA's duties to notify and assist is necessary.

Service Connection for an Acquired Psychiatric Disorder

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In a July 2007 private psychiatric evaluation, the Veteran's psychiatrist diagnosed depressive disorder with psychotic traits.  Psychoses are chronic diseases under 
38 C.F.R. § 3.309(a).  As service connection is being granted on a secondary basis in the instant matter, the Board need not consider whether the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to instant matter.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Prior to death, the Veteran contended that service connection for an acquired psychiatric disorder was warranted because such a disability developed as a result of the service-connected migraine headaches and hypertension.  In this case, during the relevant period on appeal, the Veteran was diagnosed with an acquired psychiatric disorder of depressive disorder.  Such diagnosis was found in the reports from the July 2007, November 2009, and November 2014 VA mental health examinations and opinions, and the July 2007 private psychiatric evaluation.  

After a review of all the evidence, lay and medical, the Board finds that the Veteran's depressive disorder was due to or the result of the service-connected migraine headaches and hypertension disabilities.  VA received a July 2007 private psychiatric evaluation from the Veteran's psychiatrist.  Per the evaluation, the Veteran developed migraines and hypertension while in service.  After service the migraines, which were related to the hypertension, developed into "a very severe condition."  The symptoms of the migraines were so bad that it caused the Veteran anxiety and depression.  Further, the Veteran also developed "a hostile attitude towards relatives."  At the conclusion of the examination the private psychiatrist opined that the Veteran's mental health disability was secondary to the Veteran's "systemic condition, including the service-connected migraine headaches and hypertension."

The Veteran received VA mental health examinations in July 2007 and November 2009.  As discussed above, per the JMR, the parties agreed that the examinations were inadequate as they did not adequately address secondary service connection, including the July 2007 private opinion linking the diagnosed depressive disorder to the service-connected disabilities.  As the examinations have been found inadequate, they are of no probative value.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).

Subsequently, per the June 2012 Board Remand, the Veteran was to receive a new VA mental health examination and opinion in November 2014.  Unfortunately, due to the Veteran's death, only a new opinion could be obtained.  While the new VA examiner did render a negative secondary service connection opinion, opining that the depressive disorder and the service connected disabilities had "different time frames, different etiology, different pathophysiology, and different anatomical system," which had no relation with one another, the examiner again failed to address the July 2007 private opinion in which the psychiatrist opined that the severe symptoms from the service-connected disabilities led to the Veteran's mental health issues.  This is problematic considering the parties have already agreed that failing to address the July 2007 private opinion renders a VA opinion inadequate.  As such, the Board must also find the November 2014 VA mental health opinion inadequate and of little probative value.  Id.

The Veteran was diagnosed with an acquired psychiatric disorder of depressive disorder, and a private examiner opined that the mental health disability was caused by the service-connected migraine headaches and hypertension.  Resolving all reasonable doubt in the appellant's favor, the Board finds that the criteria for service connection for an acquired psychiatric disability of depressive disorder, as secondary to the service-connected migraine headaches and hypertension, for accrued benefits purposes, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  

As service connection has been granted on a secondary basis, there is no need to discuss entitlement to service connection on a direct, or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).    


ORDER

Service connection for depressive disorder, as secondary to the service-connected migraine headaches and hypertension, for accrued benefits purposes, is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


